UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------X
DOMENICO IANNUCCI,

                                   Plaintiff,                     MEMORANDUM AND ORDER
                                                                    2:15-cv-3493 (DRH)(ARL)

        - against –

LEWIS TREE SERVICE, INC., DEP’T OF
HOMELAND SECURITY – FEDERAL
EMERGENCY MANAGEMENT AGENCY,
DEP’T OF THE INTERIOR, JANE DOES
1–10, and EDGEWOOD INDUSTRIES,

                                    Defendants.
-------------------------------------------------------X

APPEARANCES

LYNN, GARTNER, DUNNE & COVELLO, LLP
Attorneys for Plaintiff
330 Old Country Road, Suite 103
Mineola, NY 11501
By:    Joseph Covello, Esq.
       Robert P. Lynn, Jr., Esq.
       Steven W. Livingsten, Esq.
       Tiffany D. Frigenti, Esq.
       John Walter Dunne, Esq.

ROBBINS GELLER
Attorney for Plaintiff
58 S. Service Road, Suite 200
Melville, NY 11747
By:    Moshe O. Boroosan, Esq.

GOLDBERG SEGALLA, LLP
AttorneyS for Defendant Lewis Tree Service, Inc.
200 Old Country Road, Suite 210
Mineola, NY 11501
By:    Edward V. Schwendemann, Esq.
       Brendan Thomas Fitzpatrick, Esq.



                                                  Page 1 of 18 
 
U.S. ATTORNEY’S OFFICE – EASTERN DISTRICT OF NEW YORK
Attorney for Defendants Dep’t of Homeland Security and Dep’t of the Interior
610 Federal Plaza, 5th Floor
Central Islip, NY 11722
By:    Vincent Lipari, Esq.

AHMUTY, DEMERS & MCMANUS
Attorney for Defendant Edgewood Industries, Inc.
200 IU Willets Road
Albertson, NY 11507
By:    Jennifer Anne Casey, Esq.

HURLEY, Senior District Judge:

                                      INTRODUCTION

       Plaintiff Domenico Iannucci (“Plaintiff”) brought this action under the Federal Tort

Claims Act (“FTCA”) against Defendants Department of Homeland Security (“DHS”) – Federal

Emergency Management Agency (“FEMA”) and Department of the Interior (“DOI,”

collectively, “Federal Defendants”), and for common law negligence and violations of New York

Labor Law (“NYLL”) §§ 200, 240, 241, against Defendants Lewis Tree Service, Inc. (“Lewis”)

and Edgewood Industries (“Edgewood,” collectively, “Private Defendants”).

       Presently before the Court are three separate motions for summary judgment pursuant to

Fed. R. Civ. P. (“Rule”) 56, brought by the Federal Defendants, Defendant Lewis, and Defendant

Edgewood. As explained in more detail below, the Federal Defendants’ motion is denied and the

Private Defendants’ motions are granted.

                                       BACKGROUND

       The following facts are taken from the Parties’ Rule 56.1 Statements, and are uncontested

unless otherwise stated.

       This case concerns an accident that occurred on November 21, 2012, in which Plaintiff

fell while climbing down from a payloader when he was delivering it to Floyd Bennett Field


                                           Page 2 of 18 
 
(“Field”) as part of the clean-up efforts following Hurricane Sandy. (P.’s R. 56.1 Stmt. in

Response to Def. Lewis [ECF No. 65] ¶ 1.) In the aftermath of Hurricane Sandy, the Field was

used as a staging area for debris collected from streets, homes, and utility lines from November

6, 2012 through March 6, 2013. (Id. ¶ 15.) All areas of the Field had flood lights powered by

generators. (Id. ¶ 19.) There were also lights on all night at the adjacent football field. (Id. ¶

21.) The Officer who was on duty the night of Plaintiff’s accident testified that he never saw the

lights out at nighttime. (Id. ¶ 22.)

       Defendant Lewis had an emergency contract with the New York City Parks Department

(“NYCPD”) to clean up after storms. (Id. ¶ 34.) Defendant Lewis provided services and

equipment, some of which was owned and some of which was leased. (Id. ¶ 36.) Equipment

was leased if crews were unavailable after a major storm. (Id. ¶ 37.) Immediately following

Hurricane Sandy, NYCPD directed Lewis, under a pre-existing contract, to collect and move

trees damaged by the storm to the Field, where they would be ground into wood chips and

burned. (Fed. Def’s R. 56.1 Stmt. [ECF No. 72] ¶ 3.) Defendant Lewis subcontracted with

Defendant Edgewood for a bulldozer and payloader to be delivered to the Field. (Id. ¶ 4.)

Defendant Edgewood then sourced the bulldozer and payloader from DLI, Inc. (P.’s R. 56.1

Stmt. in Response to Def. Lewis ¶ 1.) Plaintiff owned DLI, Inc. (Id.) At the time of Plaintiff’s

accident, his company had owned the payloader for 12 years, and Plaintiff had gone up and down

it hundreds of times without incident. (Fed. Def.’s R. 56.1 Stmt. ¶ 24.)

       On November 20, 2012, at about 9:00 p.m., Plaintiff and his associate, William

Bahrenburg, loaded a bulldozer into a 40-foot trailer in Melville and drove it to the Field. (Id.

¶ 6.) At about 10:00 p.m., Plaintiff and his associate entered the Field and happened upon a

DHS trailer while looking for the designated parking area. (Id. ¶ 6.) A DHS officer came out of



                                             Page 3 of 18 
 
the trailer to confirm Plaintiff’s authority to make the delivery, and directed Plaintiff to a parking

lot to drop off the bulldozer. (Id. ¶ 7.) Once parked, Plaintiff detached the trailer from the

tractor, stepped up onto the trailer and into the bulldozer, and drove the bulldozer off the trailer

to leave it in the parking lot. (Id. ¶ 8.)

        Plaintiff and his associate left the Field around 10:30 p.m. and drove to pick up the

payloader from a work site. (Id. ¶ 9.) At the work site, Plaintiff drove the payloader onto the

trailer and positioned it at the lowest part of the trailer, which was 18 to 24 inches from the

ground. (Id.) Plaintiff drove back to the Field to drop off the payloader in the parking lot, next

to where he left the bulldozer. (Id. ¶ 11.) Plaintiff and his associate arrived around 2:00 or 3:00

a.m. on November 21, 2012. (Id.) Despite the presence of floodlights with generators, Plaintiff

testified that parking lot was unlit on both trips and that he was able to see less when he arrived

with the payloader than when he parked the bulldozer. (Id.)

        The payloader had four steps that were used to go up and down between ground level and

the platform next to the driver’s booth, which is seven to seven and a half feet above the ground.

(Id. ¶ 13.) The space between each of the four steps is about 13 or 14 inches, and the bottom step

is flexible and about 14-16 inches above the ground. (Id.) Each step is a foot long and 4 inches

wide, with a pointed steel surface to prevent slipping. (Id.) Two grab rails run along both sides

of the steps and one extends above the platform. (Id. ¶ 15.) A person descending the payloader

when it is mounted on the trailer would come down the four steps, and after the final step would

lower first one foot and then the other foot 14-16 inches on to planks resting on the outriggers,

and then step down 18-24 inches from the planks to the ground. (Id. ¶ 16.) The person would

need to hold both grab rails throughout. (Id.)




                                             Page 4 of 18 
 
       After the trailer was detached and the chains removed, Plaintiff’s associate went up and

down the trailer and payloader steps, after realizing that he did not have the keys to open the

driver door. (Id. ¶¶ 17–18.) Plaintiff’s associate walked over to the bulldozer to search for the

keys, at which point Plaintiff walked to the tractor and found a set of keys in the front cab. (Id.

¶ 19.) Plaintiff walked back to the payloader, stepped up into the trailer, went up the steps of the

payloader while holding the grab rails, and stopped on the top platform to try the keys. (Id.)

Plaintiff could not see the keyholes to open the door so he attempted to descend from the

payloader. (Id. ¶ 20.) Plaintiff came down the first three steps of the payloader, holding the grab

rails continuously and feeling with his foot before putting his weight on each step. (Id.) While

holding the grab rails, Plaintiff put one foot on the last step of the pay loader, and lowered his

other foot, intending to step down the 14-16 inch distance to the plank on the trailer. (Id. ¶ 20.)

Plaintiff’s next recollection was lying on the ground after he had been unconscious for 15

minutes. (Id. ¶ 21.) He regained consciousness upon hearing his associate’s voice. (Id.)

Plaintiff does not recall whether any part of his foot touched the plank, nor does he recall hitting

the ground. (Id.) There were no witnesses to Plaintiff’s fall. (Id. ¶ 23.)

After regaining consciousness, Plaintiff directed his associate to go into the cab and find

universal keys. (Id. ¶ 26.) Plaintiff’s associate then ascended the payloader and drove it off the

trailer. (Id.) Shortly thereafter, park rangers arrived and helped Plaintiff into his truck. (Id. ¶

27.) Plaintiff declined medical assistance, and instead connected the trailer to the tractor and

drove an hour back to his office. (Id.) Plaintiff then drove several hours to and from another job,

and returned to his house at 11:00 a.m. (Id. ¶ 28.) At about 5:00 p.m., Plaintiff’ brother drove

him to the hospital. (Id. ¶ 29.) He was diagnosed with a broken hip, a broken left wrist, and

nerve damage to his face and eye, which required multiple surgeries. (Id. ¶ 29.)



                                             Page 5 of 18 
 
         After filing the required Notice of Claim, Plaintiff brought the instant action on June 16,

2015. (See Compl. [ECF No. 1].) Plaintiff filed an Amended Complaint on May 5, 2017 (Am.

Compl. [ECF No. 46].)

                                           DISCUSSION

    I.      Summary Judgment Legal Standard

         Summary judgment pursuant to Rule 56 is appropriate only where admissible evidence in

the form of affidavits, deposition transcripts, or other documentation demonstrates the absence of

a genuine issue of material fact, and one party’s entitlement to judgment as a matter of law. See

Viola v. Philips Med. SYS. of N. Am., 42 F.3d 712, 716 (2d Cir. 1994). The relevant governing

law in each case determines which facts are material; “only disputes over facts that might affect

the outcome of the suit under the governing law will properly preclude the entry of summary

judgment.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). No genuinely triable

factual issue exists when the moving party demonstrates, on the basis of the pleadings and

submitted evidence, and after drawing all inferences and resolving all ambiguities in favor of the

non-movant, that no rational jury could find in the non-movant's favor. Chertkova v. Conn.

Gen’l Life Ins. Co., 92 F.3d 81, 86 (2d Cir. 1996).

         To defeat a summary judgment motion properly supported by affidavits, depositions, or

other documentation, the non-movant must offer similar materials setting forth specific facts that

show that there is a genuine issue of material fact to be tried. Rule v. Brine, Inc., 85 F.3d 1002,

1011 (2d Cir. 1996). The non-movant must present more than a “scintilla of evidence,” Del. &

Hudson Ry. Co. v. Consol. Rail Corp., 902 F.2d 174, 178 (2d Cir. 1990) (quoting Anderson, 477

U.S. at 252) (internal quotation marks omitted), or “some metaphysical doubt as to the material

facts,” Aslanidis v. U.S. Lines, Inc., 7 F.3d 1067, 1072 (2d Cir. 1993) (quoting Matsushita Elec.



                                             Page 6 of 18 
 
Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586-87 (1986)) (internal quotation marks

omitted), and cannot rely on the allegations in his or her pleadings, conclusory statements, or on

“mere assertions that affidavits supporting the motion are not credible.” Gottlieb v. Cnty. of

Orange, 84 F.3d 511, 518 (2d Cir. 1996) (internal citations omitted).

          The district court considering a summary judgment motion must also be “mindful . . . of

the underlying standards and burdens of proof,” Pickett v. RTS Helicopter, 128 F.3d 925, 928

(5th Cir. 1997) (citing Anderson, 477 U.S. at 252), because the “evidentiary burdens that the

respective parties will bear at trial guide district courts in their determination of summary

judgment motions.” Brady v. Town of Colchester, 863 F.2d 205, 211 (2d Cir. 1988). “[W]here

the nonmovant will bear the ultimate burden of proof at trial on an issue, the moving party's

burden under Rule 56 will be satisfied if he can point to an absence of evidence to support an

essential element of the nonmoving party's claim.” Id. at 210-11. Where a movant without the

underlying burden of proof offers evidence that the non-movant has failed to establish her claim,

the burden shifts to the non-movant to offer “persuasive evidence that his claim is not

‘implausible.’” Id. at 211 (citing Matsushita, 475 U.S. at 587).

    II.      Federal Defendants’ Motion for Summary Judgment

          A. Negligence Legal Standard

          Under the FTCA, the United States has consented to be sued for the “negligent or

wrongful acts or omissions” of its employees acting within the scope of their employment “under

circumstances where the United States, if a private person, would be liable to the claimant in

accordance with the law of the place where the act or omission occurred.” 28 U.S.C. § 1346(b).

“[A] federal court presiding over an FTCA claim must apply the whole law of the State where

the act or omission occurred.” Laidlaw v. United States, 2019 WL 1313919, at *10 (E.D.N.Y.



                                             Page 7 of 18 
 
Mar, 22, 2019) (quoting Richards v. United states, 369 U.S. 1, 11 (1962)) (internal quotation

marks omitted). “Under New York law, the plaintiff must establish three elements in order to

prevail on a negligence claim: (1) that defendant owed plaintiff a duty of care; (2) that defendant

breached that duty; and (3) that the breach was the proximate cause of plaintiffs’ injuries.”

Laidlaw, 2019 WL WL 1313919, at *10 (quoting Hodder v. United States, 328 F. Supp. 2d 335,

341 (E.D.N.Y. 2004)) (internal quotation marks omitted).

        To establish that a breach was the proximate cause of the plaintiff’s injuries, the “plaintiff

must establish that the defendant’s negligence was a substantial foreseeable factor in bringing

about the plaintiff’s injury.” Korean Air Lines Co., Ltd. v. McLean, 118 F. Supp. 3d 471, 496

(E.D.N.Y. 2015). “The existence of a duty alone and ‘the mere happening of an accident [do]

not establish liability on the part of a defendant[;] . . . [rather], plaintiff [is] required to connect

her injury to a breach of duty by defendant and to show that defendant’s acts were a substantial

cause of the events which produced the injury.” Id. (quoting Gunther v. Airtran Holdings, Inc.,

2007 WL 193592, at *9 (S.D.N.Y. Jan. 24, 2007)) (internal quotation marks omitted). However,

“[i]ssues of proximate cause are normally questions of fact for the jury to decide, unless the court

concludes that a reasonable jury could reach only one conclusion.” See Packer v. Skid Roe, Inc.,

938 F. Supp. 193, 196 (S.D.N.Y. 1996).

        B. Federal Defendants’ Motion for Summary Judgment is Denied

        Federal Defendants argue that Plaintiff “cannot show facts to satisfy his burden upon his

motion and at trial of showing an essential element of his claim – i.e. that the United States’

supposed negligence in failing to provide adequate lighting proximately caused him . . . to fall

and sustain personal injuries.” (Fed. Def.’s Mem. in Supp. [ECF No. 71] at 9.) Federal




                                               Page 8 of 18 
 
Defendants assert that they are entitled to summary judgment because Plaintiff cannot recall his

fall, so “he cannot claim that he missed the step because of inadequate lighting.” (Id. at 10.)

       In support of their motion, Federal Defendants cite to seven New York State Court cases

in which summary judgment was granted in favor of defendants because the plaintiff did not

know what had caused the fall or accident. However, all of these cases are distinguishable on

their face because the plaintiffs in such cases testified that they did not know what had caused

the accident, whereas here, Plaintiff has testified that the lack of lighting and inability to see

where he was stepping caused his fall. For example, in Revesz v. Carey the plaintiff asserted a

negligence claim for a fall in her friend’s backyard. 927 N.Y.S.2d 448, 450 (N.Y. App. Div.

2011). The plaintiff in Revesz described the backyard as a “‘regular yard’ with areas that ‘went

up and down,” but both the plaintiff and her sister “specifically denied having observed any

particular divots or irregularities.” Id. Likewise, with respect to the Revesz plaintiff’s claim of

inadequate lighting, the “plaintiff failed to proffer sufficient proof from which it could be

reasonably inferred that the lighting conditions were a proximate cause of her injury because she

never testified that it was too dark to make any observations of the area or that a lack of lighting

caused her to fall.” Id. at 451. By comparison, in the case at bar, Plaintiff specifically testified

that his inability to see caused his fall. (Transcript of Ianucci Deposition, Ex. 2 to Def. Lewis’ R.

56.1 Stmt. [ECF No. 65-1] at 161.)

       The same distinction can be drawn from the other cases Federal Defendants cite. See

Golba v. City of New York, 813 N.Y.S. 2d 125, 126 (N.Y. App. Div. 2005) (explaining that the

plaintiff’s “own deposition testimony that she did not know what caused her fall was fatal to her

complaint because the trier of fact would be required to base its finding of proximate cause on

pure speculation”); Fox v. Watermill Enters., Inc., 796 N.Y.S.2d 697, 698 (N.Y. App. Div. 2005)



                                             Page 9 of 18 
 
(finding that defendants were entitled to judgment as a matter of law because of the plaintiff’s

deposition testimony that “he did not know what caused him to trip and fall”); Curran v.

Esposito, 764 N.Y.S.2d 209, 210 (N.Y. App. Div. 2003) (“The plaintiff’s deposition testimony []

plainly reveals that she does not know what caused her to trip and fall. . . . The plaintiff testified

that there was light coming from the guest bedroom when she went to descend the staircase. She

never stated that she was unable to see and that she misstepped as a result.”); Hartman v.

Mountain Valley Brew Pub, Inc., 754 N.Y.S.2D 31, 32 (N.Y. App. Div. 2003) (“Hartman’s

admission at her deposition that she could not identify the alleged defect that caused her to fall is

fatal”); Colban v. Petterson Lighterage & Towing Corp., 19 N.Y.2d 794, 796 (1967) (affirming

an order granting a motion to dismiss when the lower court found that the proximate cause of the

injury was plaintiff slipping and not any failure on the part of the defendants). In Wright v. South

Nassau Communities Hospital, the plaintiff testified that she did not know what had caused the

accident, and then “[f]or the first time in his opposing affirmation, the plaintiff’s counsel raised

the question of whether the lighting in the area where the plaintiff fell was adequate.” 678

N.Y.S.2d 636, 637 (N.Y. App. Div. 1998). In Wright, the only testimony that the lighting was

inadequate was a “bare, conclusory statement by the plaintiff’s husband, who was not present at

the time of the accident[.]” Id.

       Here, Plaintiff testified that he could not see the keys in his hand or the keyholes of the

payloader driver door moments before he fell. (Transcript of Ianucci Deposition, Ex. 3 to P.’s R.

56.1 Stmt. [ECF No. 73-3] at 154.) Plaintiff further testified that he could not really see the

payloader steps as he was walking down them. (Id. at 158.) Plaintiff also testified that he had

told someone on the property that he needed lights, and that unloading in the dark was

dangerous. (Transcript of Ianucci Deposition, Ex. 1 to Def. Lewis’ R. 56.1 Stmt. [ECF No. 65]



                                             Page 10 of 18 
 
at 99, 112.) Moreover, Federal Defendants’ Rule 56.1 statement establishes that the parking lot

was unlit when Plaintiff arrived to park the payloader, and that Plaintiff attested that he was able

to see less on the payloader trip than on his initial trip to drop off the bulldozer. (Fed. Def.’s R.

56.1 Stmt. ¶ 11.) Finally, during his deposition Plaintiff stated that he fell because he “misjudged

the [distance from the last step to the] ground because I couldn’t see.” (Transcript of Ianucci

Deposition, Ex. 2 to Def. Lewis’ R. 56.1 Stmt. at 161.) Federal Defendants take issue with the

fact that Plaintiff cannot remember every moment of his fall, and argue that this means that any

determination that the fall was due to inadequate lighting would be speculative. However,

Plaintiff’s testimony proffers sufficient circumstantial evidence from which it could be

reasonably inferred that the lighting conditions were a proximate cause of his injury, and has

raised a triable question of fact. See DiSanto v. Spahui, 169 A.D.3d 167, 169 (N.Y. App. Div.

2019) (quoting Contantino v. Webel, 57 A.D.3d 472, 472 (N.Y. App. Div. 2008)) (“Proximate

cause may be established without direct evidence of causation, by inference from the

circumstances of the accident”). Here, unlike in the cases the Federal Defendants cite, “the jury

will not have to speculate as to the cause of plaintiff’s fall, although it is always free to reject

plaintiff’s testimony regarding the same.” See Lofaro v. Grogan, 34 Misc. 3d 1226 (N.Y. Sup.

Ct. 2012) (finding that the plaintiff’s testimony regarding the cause of her fall was

distinguishable from the facts in Curran).

        Federal Defendants devote significant effort to trying to establish a contradiction in

Plaintiff’s testimony because he answered on different occasions that he fell: (1) because he

could not see, (2) because he missed the plank, and (3) because he missed the platform of the

truck. (See Fed. Def.’s Reply Mem. in Supp. [ECF No. 75] at 6.) Preliminarily, Plaintiff’s

testimony seems to reflect that English is not his first language and that he is responding in each



                                             Page 11 of 18 
 
instance to a slightly different question. However, whether Plaintiff was trying to step on the

ground, the trailer, the truck, or a plank does not matter if he could not see where he was trying

to land—which he unequivocally testifies to in his deposition. Either way, this is a question for

the jury to decide, and Federal Defendants’ argument does nothing to assure the Court that there

are no outstanding questions of material fact. Accordingly, the Federal Defendants’ motion for

summary judgment is denied.

    III.      Private Defendants’ Motions for Summary Judgment

              A. Private Defendants’ Motions for Summary Judgment are Granted as to Plaintiff’s
                 Negligence Claim and NYLL § 200 Claim

           NYLL § 200 “is a codification of the common law duty on the part of landowners and

general contractors to maintain a safe workplace.” Lamela v. City of New York, 560 F. Supp. 2d

214, 221 (E.D.N.Y. 2008) (citing Wojcik v. 42nd Street Dev. Project, Inc., 386 F. Supp. 2d 442,

455–56 (S.D.N.Y. 2005)). Therefore, it is appropriate to analyze a common law negligence

claim and § 200 claim simultaneously. Id.

           Claims brought under § 200 “fall into two broad categories: those arising from an alleged

defect or dangerous condition existing on the premises and those arising from the manner in

which the work was performed.” Cappabianca v. Skanska USA Bldg. Inc., 99 A.D.3d 139, 143–

44 (N.Y. App. Div. 2012). “Where, as here, the accident arises not from the methods or manner

of the work, but from a dangerous premises condition, ‘a property owner is liable under Labor

Law § 200 when the owner created the dangerous condition causing an injury or when the owner

failed to remedy a dangerous or defective condition of which he or she had actual or constructive

notice.’” Mendoza v. Highpoint Associates, IX, LLC, 83 A.D.3d 1, 9 (N.Y. App. Div. 2011); see

also Bradley v. HWA 1290 III LLC, 157 A.D.3d 627, 629 (N.Y. App. Div. 2018) (quoting the

same).

                                             Page 12 of 18 
 
        The Court will now apply these principles to each of the Private Defendants. As for

Defendant Edgewood, Plaintiff does not dispute that the only direction he received regarding the

machinery was that they were to be delivered as soon as possible. (P.’s R. 56.1 Stmt. in

Response to Def. Edgewood [ECF No. 68] ¶ 35.) Moreover, Plaintiff concedes that Defendant

Edgewood was not at the Field when the accident occurred, that its only involvement with the

work being done at the Field was to ask Plaintiff to deliver the machines there; that it did not use

the machines or direct any work done with them; that Defendant Edgewood’s part-owner Frank

Suppa told Plaintiff the day before the accident that the security guards would direct Plaintiff

where to unload the machines; and that Plaintiff never mentioned the lighting conditions to Mr.

Suppa before his accident. (Id. ¶¶ 40–46.) As Defendant Edgewood had no contact with the

Field beyond asking Plaintiff to deliver the machines there, it cannot have created the dangerous

condition with the insufficient lighting. This is particularly true in light of the fact that

Defendant Edgewood did not tell Plaintiff to park in the area of the parking lot that was allegedly

dark. As Plaintiff never told Defendant Edgewood about the lighting issue and Defendant

Edgewood had no other contact with the Field, it cannot have had actual or constructive notice of

the dangerous condition. Accordingly, Defendant Edgewood’s motion for summary judgment is

granted as to Plaintiff’s negligence and NYLL § 200 claims.

        As for Defendant Lewis, there is no evidence in the record that such Defendant created

the dangerous condition or had actual or constructive notice of it. As an initial matter, there is a

dispute over whether NYCPD or Defendant Lewis controlled the Field, and who between them

dictated where the materials were to be placed at the field. (See P.’s R. 56.1 Stmt. in Response to

Def. Lewis ¶¶ 41, 67.) However, Plaintiff concedes that security personnel, not Defendant

Lewis’ employees, were stationed at the entrance at all times. (Id. ¶ 24.) Moreover, Plaintiff



                                             Page 13 of 18 
 
concedes that Defendant Lewis’ employees worked from 7 a.m. to 7 p.m. and not thereafter, and

that during the initial post-Sandy clean-up Defendant Lewis did not have employees working at

the Field full-time as they would travel there to dump debris and then leave. (Id. ¶¶ 51, 53.)

With regards to the evening of the accident, the Parties agree that Plaintiff and/or his associate

communicated with Defendant Lewis about the delivery of the equipment but Defendant Lewis

did not oversee such delivery. (Id. ¶¶ 54, 55.) Perhaps most notably, Defendant Lewis’

representative testified that the company did not know about the lighting condition in the staging

area during the evening as no representatives were there after 7 p.m. (Id. ¶ 173.) In fact,

Defendant Lewis was not even allowed to dump debris on the premises after 7 p.m. (Id. ¶ 52.)

       In light of the foregoing, there is no indication that Defendant Lewis created the

dangerous condition. Since Defendant Lewis did not have employees on-site and only used the

Field to drop off debris, it cannot have created the dangerous condition of insufficient lighting at

2 a.m. This conclusion is bolstered by the uncontested fact that Defendant Lewis’ employees

were not on, or even allowed on, the property after 7 p.m. Likewise, Defendant Lewis could not

have had actual or constructive notice of the dangerous condition if their employees were never

on the premises at 2 a.m. Plaintiff testified that the lighting was worse at 2 a.m. when he

returned to deliver the payloader than it was at 10:30 p.m. when he initially delivered the

bulldozer. If Defendant Lewis’ employees left at 7 p.m.–six or more hours before Plaintiff’s

accident—and the quality of the lighting was progressively decreasing over the course of the

night, then Defendant Lewis would not have known at 7 p.m. what the lighting would be like at 2

a.m. Finally, there is no evidence in the record that Plaintiff told Defendant Lewis’ employees

about the lack of lighting when he arrived to deliver the payloader. Rather, Plaintiff concedes

that his sole communication with Defendant Lewis’ employee was before he delivered the



                                            Page 14 of 18 
 
bulldozer. (P.’s R. 56.1 Stmt. in Response to Def. Lewis ¶¶ 105, 115.) Therefore, Defendant

Lewis’ motion for summary judgment is granted as to Plaintiff’s negligence and NYLL § 200

claims.

             B. Private Defendants’ Motions for Summary Judgment are Granted as to Plaintiff’s
                NYLL § 240(1) Claim

          NYLL § 240(1) provides in pertinent part:

          All contractors and owners and their agents, . . . in the erection, demolition,
          repairing, altering, painting, cleaning or pointing of a building or structure
          shall furnish or erect, or cause to be furnished or erected for the performance
          of such labor, scaffolding, hoists, stays, ladders, slings, hangers, blocks,
          pulleys, braces, irons, ropes, and other devices which shall be so
          constructed, placed and operated as to give proper protection to a person so
          employed.

          Here, Private Defendants argue that Plaintiff’s accident is not encompassed by this

section because Plaintiff only fell 3 feet, which is not the type of elevation that is contemplated.

The New York State Court of Appeals has cautioned that:

          Not every worker who falls at a construction site . . . gives rise to the
          extraordinary protections of Labor Law § 240(1). Rather, liability is
          contingent upon the existence of a hazard contemplated in section 240(1)
          and the failure to use, or the inadequacy of, a safety device of the kind
          enumerated therein.

Narducci v. Manhasset Bay Assocs., 96 N.Y.2d 259, 267 (N.Y. 2001). “In other words, it is

insufficient that the injury resulted from an ‘elevation differential;’ it must also be established

that ‘the proper “erection,” “construction,” “placement,” or “operation” of one or more devices

of the sort listed in section 240(1) would allegedly have prevented the injury.” Rocovich v.

Consolidated Edison, Co., 78 N.Y.2d 509, 514 (1991). Furthermore, the New York Court of

Appeals has held that “workers who fall when working on, or getting down from the surface of a

flatbed truck that is between four and five feet off the ground may not recover under Labor Law

§ 240(1), because their injuries did not result from the sort of ‘elevation-related risk’ that is

                                              Page 15 of 18 
 
essential to a cause of action under that section.” Toefer v. Long Island R.R., 4 N.Y.3d 399, 405

(N.Y. 2005).

       In the case at bar, Plaintiff’s injury was allegedly caused by the lack of lighting and his

inability to see where he was stepping. There is nothing in the record regarding the need for any

kind of safety device for Plaintiff to ascend or descend from the payloader. The Court also notes

that Plaintiff owned (through his company) the payloader and the trailer from which he fell, and

he testified that he had mounted and unmounted his equipment the same way for over a decade.

As such, Private Defendants’ liability is not contingent upon the failure to use, or the inadequacy

of, a safety device enumerated in § 240(1). Additionally, while Plaintiff’s injuries were severe,

he only fell three feet. This is not a height that would generally be covered by § 240(1).

Accordingly, Private Defendants’ motion for summary judgment is granted as to Plaintiff’s

§ 240(1) claim.

           C. Private Defendants’ Motions for Summary Judgment are Granted as to Plaintiff’s
              NYLL § 241(6) Claim

       NYLL § 241(6) “requires contractors and owners to provide ‘reasonable and adequate

protection and safety’ to employees working in, and persons lawfully frequenting, ‘[a]ll areas in

which construction, excavation, or demolition work is being performed.’” Jock v. Fien, 80

N.Y.2d 965, 968 (N.Y. 1992). The Private Defendants argue that Plaintiff’s activity delivering

the payloader is not covered by § 241(6) because it is not “construction, excavation, or

demolition work.” Plaintiff counters that construction work includes the repair of buildings,

which was the nature of much of the post-Sandy clean-up, and that delivery of the payloader was

an integral part of that process.

       The Court is not persuaded by Plaintiff’s argument. Even if the post-Sandy clean-up

effort qualified as construction under NYLL § 241(6)—which the Court is not sure it does—

                                           Page 16 of 18 
 
Plaintiff’s delivery was made to a separate location rather than to the site of a building being

repaired. See Haines v. Dick’s Concrete Co., Inc., 84 A.D.3d 732, 734 (N.Y. App. Div. 2011)

(affirming summary judgment dismissing a § 241(6) claim where the delivery was not to a

construction site, but rather to a vendor’s location). The cases Plaintiff cites are distinguishable

from the facts herein because in those cases the deliveries were made to the construction site,

rather than to a separate staging location. See White v. Village of Port Chester, 92 A.D.3d 872,

875 (N.Y. App. Div. 2012) (“the injured plaintiff . . . picked up steel from the defendant . . . and

delivered it to the area outside [the construction site], parking his truck along a sidewalk area

where freshly poured concrete was covered with a plastic sheet that extended into the roadway”);

Simms v. Elm Ridge Associates, 259 A.D.2d 538, 539 (N.Y. App. Div. 1999) (“The plaintiff was

delivering a combination clothes washer-dryer weighing several hundred pounds which was to

be installed in a condominium unit being constructed by the appellants. He slipped and fell,

allegedly on some threaded metal rods strewn about the floor of the unit, thereby injuring

himself”). By comparison, Plaintiff delivered the payloader to a designated staging area that was

solely used to collect and process debris; he did not deliver the payloader to the site where the

debris was actually being removed from damaged structures.

       “To be afforded the protection of [§ 241(6)], the worker must be engaged in construction,

excavation, or demolition which has an impact on the ‘structural integrity of the building or

structure or was an integral part of the construction of a building or structure.’” Sajita v. Latham

Four Partnership, 282 A.D.2d 969, 971 (N.Y. App. Div. 2001). Plaintiff’s delivery of a

payloader to a staging site for debris collected after a hurricane has no impact on the structural

integrity of a building or structure and is not an integral part of the construction of any of the




                                            Page 17 of 18 
 
repaired buildings or structures. Thus, Plaintiff’s delivery is not a protected activity under

§ 241(6), and the Private Defendants’ motion for summary judgment is granted as to such claim.

                                          CONCLUSION

       For the foregoing reasons, the Federal Defendants’ motion for summary judgment is

denied and the Private Defendants’ motions for summary judgment are granted. The Clerk of

Court is directed to terminate Defendant Lewis and Defendant Edgewood as parties to this

action. Given that there is no request to enter judgment pursuant to Rule 54(b) as to fewer than

all parties or claims, judgment will not be entered at this time.

SO ORDERED.
Dated: Central Islip, New York
       April 3, 2019

                                                                      /s/                _
                                                              Denis R. Hurley
                                                              United States District Judge*/




                                            Page 18 of 18 
 
